43 F.3d 1482
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Donald Ray CHANNEL, Petitioner-Appellant,v.William S. PRICE, Warden of the Arkansas Valley CorrectionalFacility;  Gale A. Norton, Attorney General ofColorado, Respondents-Appellees.
No. 93-1227.
United States Court of Appeals, Tenth Circuit.
Dec. 21, 1994.

1
Before BRORBY and EBEL, Circuit Judges, and SAM,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Petitioner appeals the district court's dismissal of his petition for writ of habeas corpus filed pursuant to 28 U.S.C. 2254.  He argues that the district court erred in determining his 1980 guilty pleas were entered knowingly and voluntarily.


4
Upon examination of the briefs and record on appeal, we conclude the district court correctly determined the pleas were entered knowingly and voluntarily.  Accordingly, we affirm for substantially the reasons stated in the magistrate judge's recommendation filed December 1, 1992, which was adopted by the district court on May 20, 1993.


5
The judgment of the United States District Court for the District of Colorado is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable David Sam, District Judge, United States District Court for the District of Utah, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470